DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/205,697, last communication received on 11/23/2021. Claims 1-17 are pending; claims 1-17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 and 11/23/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a participation unit configured to participate in a chatroom created through an instant messaging application managed by a messaging management server,” “a receiving unit configured to receive, from the messaging management server, an instant message including information related to a content input from another user device participating in the chatroom,” “a display unit configured to display the instant message received through the chatroom,” and “an input unit configured to receive an action of interest in the related information of the displayed instant message” in claim 11;
“a chatroom information receiving unit configured to receive information on a chatroom created through an instant messaging application from a messaging management server that manages the instant messaging application,” “a request receiving unit configured to receive, from the messaging management server, a request for a content corresponding to information related to the content input from another user device when an instant message including the related information is displayed through the chatroom and an action of interest in the related information of the displayed instant message is received from a user device,” “an extracting unit configured to extract the content corresponding to the related information based on the request,” and “a transmission unit configured to transmit the extracted content to the messaging management server” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,430,483 B2 to O'Driscoll et al. (hereinafter O'Driscoll) in view of U.S. Patent Application Publication 2009/0106416 A1 to Cohen et al. (hereinafter Cohen).

As to claim 1, O’Driscoll teaches a method performed by a user device (a system and method for enabling use of a media content bot in a social messaging environment that supports group chat, O’Driscoll, Abstract), comprising:
participating in a chatroom (each user can interact with the media content bot, for example to request that a particular item of media content be played, O’Driscoll, Col. 8, Line 66 – Col. 9, Line 55);
displaying, on the chatroom, an instant message including information related to a content (The media server can then return, as part of the conversation or other interaction with the user, a media content recommendation in the form of a link or other type of reference by which the user of the device can stream, download, access, or otherwise use the media content, O’Driscoll, Col. 6, Line 7-65).
O’Driscoll does not explicitly disclose chatroom being created through an instant messaging application managed by a messaging management server and the instant message being from another user device participating in the chatroom.
Cohen discloses a chatroom being created through an instant messaging application managed by a messaging management server (Once a connection to the IM server 5902 has been established, the client system 505 may directly or indirectly transmit data to and access content from the IM server 5902 and one or more associated domain servers 5904. The IM server 5902 supports the fundamental instant messaging services and the domain servers 5904 may support associated services, such as, for example, administrative matters, directory services, chat and interest groups. In general, the purpose of the domain servers 5904 is to lighten the load placed on the IM server 5902 by assuming responsibility for some of the services within the IM host complex 590. By accessing the IM server 5902 and/or the domain server 5904, a subscriber can use the IM client application to view whether particular subscribers ("buddies") are online, exchange instant messages with particular subscribers, participate in group chat rooms, Cohen, [0058], [0074]-[0082]) and an instant message being from another user device participating in the chatroom (The private group website is accessible only to members. Typically, each member will be prompted for the group name and a password to enter. The group website may have text, images, audio, and video information related to the group and also may include hyper-links to other areas and services of interest to group members. A list of current group members may be displayed on the website or accessed by a hyperlink. The list also may indicate the online status of each group member, note the last time a particular member visited the site, and include short cut ways to communicate with group members (e.g., right click to e-mail or instant message), Cohen, [0084]-[0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use create chatrooms via IM services as Cohen to modify the system and method of O’Driscoll in order to provide immediate access to desired information.
O’Driscoll-Cohen discloses 
receiving an action of interest in the related information of the displayed instant message (In accordance with an embodiment, once the link or other type of reference to access the recommended media content has been returned to the media device as part of the interaction, it can be processed by the media device, to request that the recommended media content be returned either to the media device or to a controlled device, for playback at that device, O’Driscoll, Col. 6, Line 7-65);
displaying the content corresponding to the related information in which the action of interest has been received (In accordance with an embodiment, once the link or other type of reference to access the recommended media content has been returned to the media device as part of the interaction, it can be processed by the media device, to request that the recommended media content be returned either to the media device or to a controlled device, for playback at that device, O’Driscoll, Col. 6, Line 7-65);
returning to the chatroom from the displayed content (O’Driscoll, Col. 6, Line 7-65); and
displaying, on the chatroom, at least one recommended content related to the content (the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, O’Driscoll, Col. 6, Line 7-65).

O’Driscoll-Cohen discloses the method of Claim 1, wherein the related information on the content includes link information of the content, and wherein the receiving of the action of interest includes receiving a touch input for the link information (the media device can optionally include a touch-enabled or other type of display screen having a user interface 106, O’Driscoll, Col. 3, Line 3-13. Note: with touch screen, user is able to touch the link to access the content as disclosed in O’Driscoll, Col. 6, Line 7-65).

As to claim 3, O’Driscoll-Cohen discloses the method of Claim 2, wherein the displaying of the content includes: accessing a web page corresponding to the link information for which the touch input has been received; and displaying the content corresponding to the web page through a page view of the instant messaging application, and wherein the returning to the chatroom includes closing the page view (the device can be either directed to a landing page (e.g., in a Web browser, or an app), O’Driscoll, Col. 7, Line 58 – Col. 8, Line 20, Col. 6, Line 7-65).

As to claim 4, O’Driscoll-Cohen discloses the method of Claim 1, wherein the at least one recommended content includes at least one of: a content related to attributes of the related information; a content recommended based on substance or metadata of the related information, a content recommended based on a message displayed on the chatroom before or after the instant message including the related information is received; and a content recommended based on data stored in the instant messaging application (O’Driscoll, Col. 6, Line 7-65).

As to claim 5, O’Driscoll-Cohen discloses The method of Claim 2, further comprising: displaying, on the chatroom, summary information matched with the link information (O’Driscoll, Col. 7, Line 58 – Col. 8, Line 20).

As to claim 6, O’Driscoll-Cohen discloses The method of Claim 3, wherein the displaying of the at least one recommended content includes: receiving the at least one recommended content related to the content from a content providing server; and displaying, on the chatroom, the at least one recommended content to be distinguished from the instant message including the information related to the content (O’Driscoll, Col. 7, Line 58 – Col. 8, Line 20).

As to claim 7, O’Driscoll-Cohen discloses the method of Claim 6, wherein the displaying of the at least one recommended content includes: displaying each of the at least one recommended content by using summary information matched with the link information related to an external source for each of the at least one recommended content (O’Driscoll, Col. 7, Line 58 – Col. 8, Line 20).

As to claim 8, O’Driscoll-Cohen discloses the method of Claim 7, further comprising: selecting any one of the at least one recommended content displayed in a form of a slide by a swipe input; and accessing a web page corresponding to the selected recommended content (the media device can optionally include a touch-enabled or other type of display screen having a user interface 106, O’Driscoll, Col. 3, Line 3-13. Note: with touch screen, user is able to touch the link to access the content as disclosed in O’Driscoll, Col. 6, Line 7-65).

As to claim 9, O’Driscoll-Cohen discloses the method of Claim 6, further comprising: displaying, on the chatroom, an instant message including first related information on a first content and an instant message including second related information on a second content; receiving an action of interest in the first related information; displaying the first content corresponding to the first related information in which the action of interest has been received; returning to the chatroom from the displayed first content; further displaying, on the chatroom, a recommended content related to the first content while the instant message including the first related information in which the action of interest has been received is being displayed; and maintaining the displayed instant message including the second related information in which the action of interest has not been received (O’Driscoll, Col. 8, Line 66 – Col. 9, Line 55).

As to claim 10, O’Driscoll-Cohen discloses the method of Claim 1, further comprising: receiving again the action of interest in the related information; and refreshing the at least one recommended content related to the content based on the related information in which the action of interest has been received again (O’Driscoll, Col. 6, Line 7-65).

Note: the structure(s) is/are disclosed in O’Driscoll, Col. 10, Line 14-36). Accordingly, the claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll in view of Cohen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/28/2021